Citation Nr: 9908027	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  92-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation for post 
operative residuals, dislocation left shoulder, with 
synovitis, currently evaluated as 20 percent disabling.

2. Entitlement to an increased disability evaluation, to 
include a one month restoration of a 20 percent rating, 
for residuals of a fractured right ankle, status post 
arthroscopy and open exostosectomy, currently evaluated as 
20 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
October 1974.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in July 1995.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from decisions by the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The appellant's left shoulder disability is manifested by 
complaints of pain and weakness and is productive of 
limitation of adduction to 100 degrees, forward flexion to 
80 degrees, external rotation to 40 degrees, and internal 
rotation to 50 degrees.

2. The appellant's claim for an increased disability 
evaluation for his right ankle disability was received by 
VA prior to January 1st, 1997.

3. The appellant's right ankle disability is manifested by 
complaints of pain and is productive of limitation of 
motion from 0 degrees to 20 degrees of plantar flexion 
with mild valgus deformity and degenerative joint disease 
of the tibio-talar joint on x-ray examination. 


CONCLUSIONS OF LAW

1. The schedular criteria for a disability evaluation in 
excess of 20 percent for post operative residuals, 
dislocation left shoulder, with synovitis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Diagnostic Codes 5020-5201 (1998).

2. The 20 percent evaluation for residuals of a fractured 
right ankle, status post arthroscopy and open 
exostosectomy is effective from January 1st, 1997 and the 
schedular criteria for a disability evaluation in excess 
of 20 percent are not met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the appellant's claims to 
increased disability evaluations for post operative 
residuals, dislocation left shoulder, with synovitis and 
residuals of a fractured right ankle, status post arthroscopy 
and open exostosectomy to be well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The appellant's 
assertions regarding an increase in severity of these 
disabilities are deemed adequate to well ground these claims.  
c.f. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

I.  Factual and Procedural Background

In April 1975, the RO granted service connection for post-
operative residuals, dislocation of the left shoulder with 
synovitis and assigned a 20 percent disability evaluation 
effective from October 4th, 1974.  The rating board noted 
that the appellant sustained a dislocated left shoulder in 
September 1970 while playing softball.  He subsequently 
sustained approximately 12 recurrent dislocations which 
required surgical repair in March 1973.  The appellant 
continued to complain of weakness and give-way of the left 
arm in active abduction with numbness involving the entire 
left upper extremity.  On x-ray examination it was noted that 
there was possible intra-articular impingement of the lower 
of two staples.  Consequently, arthrotomy and staple removal 
were recommended but declined by the appellant.

On VA examination in February 1975, the appellant continued 
to report complaints of weakness and pain in the left 
shoulder radiating down the left upper extremity.  On 
physical examination there was a 5 by 3/8 inch post-operative 
scar over the anterior left shoulder which was well healed 
and non-tender.  There was an approximate 10 percent atrophy 
in the muscles of the left suprascapular area and left arm 
with no atrophy below the elbow.  There was some tenderness 
just below the left mid-clavicle and left shoulder range of 
motion was elevation and abduction to 80 degrees from the 
chest wall and rotation of approximately 10 degrees with 
complaints of pain on all movements.  On x-ray examination 
two staples were noted below the glenoid cavity with no 
additional abnormal findings.  After review of the x-ray 
examination report, the examiner indicated that the staple 
could be causing the appellant's symptoms.

In September 1988, the RO granted service connection for 
residuals of a fracture of the right ankle and assigned a 
noncompensable disability evaluation effective from June 8th, 
1988.  The rating board noted that the appellant sustained a 
fractured right ankle in May 1972.  On VA examination in 
August 1988, the malleoli were in direct apposition and the 
right ankle revealed no gross deformity.  Palpation was noted 
to elicit a subjective response of pain; however, no 
additional significant findings were noted and the diagnosis 
was residual of injury.

The Board notes that the appellant's left shoulder disorder 
has been rated as 20 percent disabling since 1989 and that 
his right ankle disorder was continued as noncompensable from 
1988 to 1992 based upon the evidence of record.  As 
previously noted, at the time of this appeal, the appellant's 
post operative residuals, dislocation left shoulder, with 
synovitis and residuals of a fractured right ankle, status 
post arthroscopy and open exostosectomy are each evaluated as 
20 percent disabling.  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, which has been done in 
this case, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

VA outpatient treatment reports dated in 1995 and 1996 
reflect continuing treatment for numerous disabilities 
including the left shoulder and right ankle.  During this 
time period, the appellant reported complaints of recurring 
left shoulder and right ankle pain.  In September 1995, the 
appellant underwent magnetic resonance imaging (MRI) of his 
right ankle.  The examiner noted that there was evidence of 
joint space narrowing with small subchondral cysts along the 
tibiotalar joint space.  The impression was degenerative 
changes involving the tibiotalar joint space.  

In March 1996, a VA examination was conducted.  On physical 
examination there was a one inch vertical scar over the 
antero/lateral aspect of the right ankle.  There was some 
restriction of ankle motion with 20 degrees of dorsiflexion 
and 40 degrees of plantar flexion.  There was good subtalar 
motion and no gross deformity of the ankle.  The left 
shoulder demonstrated 20 degrees of external rotation and 40 
degrees of internal rotation.  Abduction was to 80 degrees 
and forward flexion was to 110 degrees, with scars about the 
shoulder secondary to multiple surgeries.  X-ray examination 
revealed 2 staples "in situ" with no gross degenerative 
changes.

In September 1997, a VA examination was conducted.  It was 
noted that upon entrance into the examination room, the 
appellant was wearing a plastic orthosis with a hinge at the 
ankle on the right.  On physical examination the left 
shoulder demonstrated adduction to 100 degrees, forward 
flexion to 80 degrees, external rotation to 40 degrees and 
internal rotation to 50 degrees.  Range of motion for the 
right ankle was from 0 to 20 degrees of plantar flexion with 
mild valgus deformity and considerable restriction of the 
subtalar joint.  X-ray examination of the right ankle was 
noted to reveal degenerative joint disease in the tibio talar 
joint which was considered to account for the restricted 
motion.

Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Schedule for Rating Disabilities 
(Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness 
in the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual.  38 C.F.R. § 4.10 (1998).


Post Operative Residuals, Dislocation Left Shoulder, with 
Synovitis

With respect to the appellant's left shoulder disability, the 
Board notes that the Court has held that the Board must 
consider the application of 38 C.F.R. § 4.40 regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202, 203 (1995); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991) (sections 4.40 and 
4.45 of 38 C.F.R. make clear that pain must be considered 
capable of producing compensable disability of the joints) 
and Quarles v. Derwinski, 3 Vet. App. 129, 139-40 (1992) 
(Board's failure to consider section 4.40 was improper when 
that regulation had been made potentially applicable through 
assertions and issues raised in record).  Accordingly, the 
Court's holding in DeLuca requires the Board to consider 
whether an increased schedular rating for the appellant's 
disabilities may be in order on three independent bases: (1) 
pursuant to the relevant schedular criteria under 38 C.F.R. 
Part 4, i.e., notwithstanding the etiology or extent of the 
appellant's pain complaints, if the medical examination test 
results reflect findings which support higher ratings 
pursuant to the delineated schedular criteria; (2) pursuant 
to 38 C.F.R. § 4.40 on the basis of additional functional 
loss due specifically to complaints of pain on use or during 
flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

In this case, the appellant's left shoulder disorder (which 
involves his minor or non-dominant side) is evaluated 
pursuant to Diagnostic Codes 5020-5201 which provide for 
evaluation based upon limitation of motion of the affected 
part, specifically the left shoulder.  Diagnostic Code 5201 
provides for a 20 percent evaluation for limitation of motion 
of the arm to the shoulder level and where the limitation is 
to midway between the side and the shoulder level for the 
minor side.  To establish entitlement to a 30 percent 
evaluation the limitation must be to 25 degrees from the 
side.

After review of the evidence of record and by application of 
the above criteria for evaluation of the appellant's left 
shoulder disorder, the Board concludes that entitlement to a 
disability evaluation in excess of the currently assigned 20 
percent is not warranted.  The record does not document 
findings which approximate limitation of motion of the left 
arm to 25 degrees from the appellant's side.  In fact, the 
most recent medical evidence of record, consisting of the 
September 1997 VA examination report, reflects adduction to 
100 degrees, forward flexion to 80 degrees, external rotation 
to 40 degrees and internal rotation to 50 degrees.  
Furthermore, there has been no additional evidence of any 
other symptomatology such to provide for evaluation pursuant 
to any other potentially applicable Diagnostic Code within 
the series from 5200 to 5203.  Specifically, there has been 
no showing of ankylosis, impairment of the humerus or 
impairment of the scapula or clavicle for evaluation under 
Codes 5200, 5202 or 5203.

In weighing the evidence of record, the Board finds that the 
appellant's contentions and testimony are credible and 
consistent with the objective medical findings on 
examination, and that this evidence supports the 20 percent 
disability evaluation currently assigned.  In reaching this 
conclusion, the Board has considered functional impairment 
due to pain.  See 38 C.F.R. § 4.10 (1998).  In this regard, 
functional loss contemplates the inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1998).  
See also Deluca v. Brown, 8 Vet. App. 202 (1995).  Although 
evidence of pain was noted with left shoulder motion, there 
is no evidence of the reported pain affecting strength and 
motion such to support the assignment of the next higher 
disability evaluation.  In fact, the documented range of left 
shoulder motion does not meet criteria for the current 
evaluation.  However, when viewed in light of the appellant's 
reports of pain and weakness, the constellation of 
symptomatology is deemed to more nearly approximate the 
criteria for the current 20 percent evaluation.

In view of the above and the lack of any additional competent 
medical evidence to establish the presence of additional 
functional loss due specifically to any weakened movement, 
excess fatigability, or incoordination or that the 
appellant's left shoulder disorder is of such an exceptional 
nature that it renders the schedular criteria inapplicable, 
entitlement to an increased disability evaluation for post 
operative residuals, dislocation left shoulder, with 
synovitis is not warranted.  See 38 C.F.R. § 3.321 (1998).

In reaching this conclusion, the Board, as noted above, has 
carefully considered the appellant's contentions and 
testimony in support of his claims.  However, upon conclusion 
of this review, the Board finds these assertions to be 
outweighed by the objective medical evidence of record.  The 
favorable evidence of record has not been shown to 
approximate the evidence against the appellant's claim and 
therefore the doctrine of the benefit of the doubt is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991).

Right Ankle, Status Post Arthroscopy and Open Exostosectomy

Initially, the Board notes that during the pendency of the 
appellant's claim for an increased disability evaluation for 
his right ankle disorder, his disability rating was reduced 
by rating decision dated in October 1996, from 20 percent to 
10 percent effective from January 1st, 1997.  In September 
1998, the RO restored the 20 percent rating effective from 
January 31st, 1997, indicating that the appropriate effective 
date was the date of the appellant's January 31st, 1997 
correspondence requesting an increased evaluation.  In view 
of the ongoing appeal, and the posture of this case as 
developed, the Board concludes that the appropriate effective 
date for the restoration of the 20 percent evaluation is 
January 1st, 1997, since the reduction action was taken 
within the pendency of a prior filed claim for an increased 
evaluation.  Accordingly, the Board will now address the 
issue of entitlement to a disability evaluation in excess of 
20 percent for the entire appeal period. 

In this case, the appellant's residuals of a right ankle 
fracture status post arthroscopy and open exostosectomy are 
evaluated as limitation of ankle motion pursuant to Code 
5271, which provides that a moderate limitation of motion 
warrants a 10 percent disability evaluation.  A marked 
limitation of motion warrants a 20 percent disability 
evaluation which is the maximum evaluation available under 
Code 5271.  To establish entitlement to a higher evaluation, 
there must be evidence of ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees.  See Codes 5270, 5272.

After careful review of the evidence of record, the Board 
concludes that the evidence of record weighs against a 
finding of entitlement to an evaluation in excess of 20 
percent for the right ankle disorder.  The objective findings 
on VA examination in September 1997, as noted above, reflect 
the presence of a measured loss of motion in the right ankle.  
While the loss in range of right ankle motion was 
approximately 25 degrees in plantar flexion, equating to a 
marked limitation of motion, there is no evidence of right 
ankle ankylosis to support entitlement to an evaluation in 
excess of the current 20 percent rating.  The appellant's 
constellation of symptomatology including complaints of 
constant pain, occasional swelling, tenderness and the need 
for a brace are deemed to be consistent with the identified 
limitation of motion and are found to reflect a degree of 
functional impairment equivalent to a marked limitation of 
ankle motion.  

As noted above, to establish entitlement to a disability 
evaluation in excess of 20 percent for the right ankle 
disability there must be evidence of ankylosis.  The evidence 
in this case simply does not demonstrate the requisite 
manifestations, specifically ankylosis of the ankle joint, to 
support entitlement to an evaluation in excess of 20 percent.  
While the severity of the right ankle disability is 
acknowledged, the Board concludes that the level of 
impairment is adequately contemplated by the current 
evaluation.  As above, the current evaluation is determined 
by consideration of the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in Deluca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain.

The Board further notes that there is no evidence to 
establish that the disability picture presented by the right 
ankle disorder is extraordinary and so exceptional in nature 
to render the regular schedular criteria inapplicable.  See 
38 C.F.R. § 3.321 (1998).

In reaching the above conclusion, the Board has carefully 
considered the appellant's statements and testimony in 
support of his claim; however, these assertions alone without 
corroboration by objective medical evidence are deemed to be 
of insufficient probative value to serve as the basis for an 
evaluation in excess of 20 percent when viewed in light of 
the objective medical findings of record.  The favorable 
evidence of record has not been shown to approximate the 
evidence against the appellant's claim and therefore the 
doctrine of the benefit of the doubt is not for application.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

A disability evaluation in excess of 20 percent for post 
operative residuals, dislocation left shoulder, with 
synovitis is denied.

Restoration of a 20 percent disability evaluation for 
residuals of a right ankle fracture status post arthroscopy 
and open exostosectomy is granted effective from January 1st, 
1997; the appeal is allowed to this extent, subject to law 
and regulations governing the payment of monetary benefits.

A disability evaluation in excess of 20 percent for residuals 
of a right ankle fracture, status post arthroscopy and open 
exostosectomy, is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

- 11 -


- 1 -


